 1                                  UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   TREASURE ISLAND, LLC,                                    Case No. 2:20-cv-00965-JCM-EJY
 5                  Plaintiff,
 6          v.                                                              ORDER

 7   AFFILIATED FM INSURANCE COMPANY,
 8                  Defendant.
 9

10          Before the Court is Plaintiff’s Motion to File Under Seal (ECF No. 145), which seeks to seal
11   its unredacted Motion for Hearing (ECF No. 144) and all exhibits thereto under seal. No response
12   to this Motion was filed.
13          As the party seeking to seal a judicial record, Plaintiff must meet their burden of overcoming
14   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
15   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
16   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
17   showing that “compelling reasons” support secrecy). The mere fact that the production of records
18   may lead to a party’s embarrassment, incrimination, or exposure to further litigation will not alone
19   compel the court to seal its records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136
20   (9th Cir. 2003).
21          Here, a review of the unredacted version of the Motion for Hearing refers to confidential and
22   proprietary information that is properly sealed. However, a review of the exhibits shows that they
23   are not all properly sealed.
24          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to File Under Seal (ECF
25   No. 145) is GRANTED in part and DENIED in part.
26          IT IS FURTHER ORDERED that ECF No. 144, the unredacted version of the Motion for
27   Hearing shall remain sealed.
28
                                                     1
 1          IT IS FURTHER ORDERED that Exhibits 144-1, 144-2, 144-4, 144-6, 144-8, and 144-10

 2   shall be unsealed.

 3          IT IS FURTHER ORDERED that Exhibits 144-5, 144-9, and 144-11 shall remain sealed.

 4          IT IS FURTHER ORDERED that Exhibits 144-3 and 144-7 shall remain temporarily sealed.

 5          IT IS FURTHER ORDERED that Plaintiff shall, within seven (7) court days of the date of

 6   this Order, file further support for maintaining the entirety of the emails in Exhibit 144-3, and the

 7   privilege log that is Exhibit 144-7, under seal.

 8

 9          DATED this 25th day of May, 2021.

10

11
                                                    ELAYNA J. YOUCHAH
12                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        2
